Name: 2002/252/EC: Commission Decision of 26 March 2002 amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community, as regards Canada (Text with EEA relevance) (notified under document number C(2002) 1214)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  America;  health;  agricultural activity;  means of agricultural production;  natural and applied sciences
 Date Published: 2002-04-03

 Avis juridique important|32002D02522002/252/EC: Commission Decision of 26 March 2002 amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community, as regards Canada (Text with EEA relevance) (notified under document number C(2002) 1214) Official Journal L 086 , 03/04/2002 P. 0042 - 0043Commission Decisionof 26 March 2002amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community, as regards Canada(notified under document number C(2002) 1214)(Text with EEA relevance)(2002/252/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species(1), as last amended by Commission Decision 94/113/EC(2), and in particular Article 8 thereof,Whereas:(1) The competent veterinary services of the Canada have forwarded a request for the addition to the list, established by Commission Decision 92/452/EEC(3), as last amended by Decision 2002/46/EC(4), of teams officially approved in their territories for the export of embryos of domestic animals of the bovine species to the Community.(2) Guarantees regarding compliance with the requirements specified in Article 8 of Directive 89/556/EEC have been provided to the Commission by the competent veterinary services of Canada. The collection team concerned has been officially approved in Canada for exports to the Community.(3) Decision 92/452/EEC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In the Annex to Decision 92/452/EEC, the following row is added concerning Canadian teams: ">TABLE>"Article 2This Decision is addressed to the Member States.Done at Brussels, 26 March 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 19.10.1989, p. 1.(2) OJ L 53, 24.2.1994, p. 23.(3) OJ L 250, 29.8.1992, p. 40.(4) OJ L 21, 24.1.2002, p. 21.